Case 3:20-cr-00150-HES-JRK Document1 Filed 11/19/20 Page 1 of 3 PagelD 1

FILED

UNITED STATES DISTRICT COURT 13
MIDDLE DISTRICT OF FLORIDA 2020NOV 19 PH S|

JACKSONVILLE DIVISION STRICT COURT

S TR POF FL
"ELE FLORIOA

 

UNITED STATES OF AMERICA

v. CASE NO. 3:20-cr- /GO-D-GOT RK
18 U.S.C. § 115
BRIAN CHRISTOPHER KING 18 U.S.C. § 875
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about March 20, 2020, in the Middle District of Florida, and
elsewhere, the defendant,

BRIAN CHRISTOPHER KING

threatened to assault and murder a United States Senator with intent to
retaliate against the Senator on account of the Senator’s performance of
official duties, with the intent to communicate threats that would place a
reasonable person in fear of being assaulted and murdered, and with the
knowledge that the threats would place a reasonable person in fear of being
assaulted and murdered.

All in violation of 18 U.S.C. § 115(a)(1)(B) and (b)(4).
Case 3:20-cr-00150-HES-JRK Document1 Filed 11/19/20 Page 2 of 3 PagelD 2

COUNT TWO
On or about March 20, 2020, in the Middle District of Florida, and

elsewhere, the defendant,

BRIAN CHRISTOPHER KING

knowingly did transmit in interstate commerce from the State of Florida to the
District of Columbia telephonic communications that contained threats to
injure the person of another, with the intent to communicate threats that
would place a reasonable person in fear of being injured, and with the
knowledge that the threats would place a reasonable person in fear of being
injured.
All in violation of 18 U.S.C. § 875(c).

A TRUE BILL,

yin. Bordio

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

py, —2EODIEL_-

MICHAEI/. COOLICAN
Assistant/UJnited States Attorney

By: hl. SoZ ak .
Kelly Karase

Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:20-cr-00150-HES-JRK Document1 Filed 11/19/20 Page 3 of 3 PagelD 3

FORM OBD-34
10/28/20 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division
THE UNITED STATES OF AMERICA

VS.

BRIAN CHRISTOPHER KING

 

INDICTMENT

Violations: Ct. 1: 18 U.S.C. § 115(a)(1)(B)
Ct2: 18 U.S.C. § 875(c)

 

A true bill,

= ’

Foreperson

 

Filed in open court this \G4h day

of November, 2020.

Anoewd Poche

Clerk

 

 

Bail $

 

 

GPO 863 525
